Title: From Thomas Jefferson to Samuel Henley, 9 June 1778
From: Jefferson, Thomas
To: Henley, Samuel



Reverend Sir
Williamsburgh, June 9, 1778.

Mr. Madison I believe informed you by letter written some time ago that one of your boxes of books left in his care burst open in removing it from the college to the president’s house for greater security. This accident discovered them to be in a state of ruin. They had contracted a dampness and stuck together in large blocks, insomuch that they could not sometimes be separated without tearing the cover. I happened to be in town and was of opinion with Mr. Madison that it was necessary to overhaul them and give them air. Indeed we both thought—I think it would be for your interest   to have them sold, as books are now in considerable demand here, and, packed as they are in boxes, they must sustain injury. There are many of them which I would be glad to take myself at their stirling cost and would remit you the money by the way of France. That cost might be fixed either by note from yourself, informing me what they cost you, or by the estimate of anybody here in whom you trust. Upon a presumption that you could not but approve of the proposal to have them disposed of and the money remitted, for the reasons before given and others which you may apprehend but would be improper for me to explain, I have taken the liberty of laying apart many of them for myself, leaving with Mr. Madison a catalogue of them, and ready to return them to him if you shall direct it. I shall be glad of your answer as soon as possible, and will gladly serve you in the care of any interest you may have left here. The reasons are obvious which restrain this letter to matters of business. As soon as the obstacles to friendly correspondence are removed I shall be glad at all times to hear from you. I am Reverend Sir Your friend & servant.
